W. Allen, J.
The case finds that the defendants entered, . with others, into a scheme, by threats and intimidation, to prevent persons in the employment of the plaintiffs from continuing in such employment, and to prevent others from entering into such employment; that the banners with their inscriptions were *214used by the defendants as part of the scheme; and that the plaintiffs were thereby injured in their business and property.
The act of displaying banners with devices, as a means of threats and intimidation to prevent persons from entering into or continuing in the employment of the plaintiffs, was injurious to the plaintiffs, and illegal at common law and by statute. Pub. Sts. c. 74, § 2. Walker v. Cronin, 107 Mass. 555. We think that the plaintiffs are not restricted to their remedy by an action at law, but are entitled to relief by injunction. The acts and the injury were continuous. The banners were used more than three months before the filing of the plaintiffs’ bill, and continued to be used at the time of the hearing. The injury was to the plaintiffs’ business, and adequate remedy could not be given by damages in a suit at law.
The wrong is not, as argued by the defendants’ counsel, a libel upon the plaintiffs’ business. It is not found that the inscriptions upon the banners were false, nor do they appear to have been in disparagement of the plaintiffs’ business. The scheme in pursuance of which the banners were displayed and maintained was to injure the plaintiffs’ business, not by defaming it to the public, but by intimidating workmen, so as to deter them from keeping or making engagements with the plaintiffs. The banner was a standing menace to all who were or wished to be in the employment of the plaintiffs, to deter them from entering the plaintiffs’ premises. Maintaining it was a continuous unlawful act, injurious to the plaintiffs’ business and property, and was a nuisance such as a court of equity will grant relief against. Gilbert v. Mickle, 4 Sandf. Ch. 357. Springhead Spinning Co. v. Riley, L. R. 6 Eq. 551.
Boston Diatite Co. v. Florence Manuf. Co. 114 Mass. 69, was a case of defamation only. Some of the language in Springhead Spinning Co. v. Riley has been criticised, but the decision has not been overruled. See Boston Diatite Co. v. Florence Manuf. Co., ubi supra; Prudential Assurance Co. v. Knott, L. R. 10 Ch. 142; Saxby v. Easterbrook, 3 C. P. D. 339; Thorley's Cattle Food Co. v. Massam, 14 Ch. D. 763; Thomas v. Williams, 14 Ch. D. 864; Day v. Brownrigg, 10 Ch. D. 294; Gaskin v. Balls, 13 Ch. D. 324; Hill v. Davies, 21 Ch. D. 798; Hermann Loog v. Bean, 26 Ch. D. 306.

Becree for the plaintiffs.